Case 5:20-cv-00139-TBR-LLK Document 23 Filed 05/21/21 Page 1 of 2 PageID #: 719




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                            CIVIL ACTION NO. 5:20-cv-00139-TBR

MARK ANTHONY TAYLOR                                                                    PETITIONER

v.

ANNA VALENTINE, Warden                                                               RESPONDENT

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Mark Taylor’s pro se Motion for Relief of

Procedural Time Bar. [DN 18]. Respondent Anna Valentine has responded. [DN 21]. Taylor has

replied. [DN 22]. As such, this matter is ripe for adjudication. For the reasons that follow, IT IS

HEREBY ORDERED that Taylor’s Motion for Relief of Procedural Time Bar [DN 18] is

DENIED.

                                               I. Background

       Taylor filed a petition for writ of habeas corpus on August 20, 2020. [DN 1]. The Court

referred the matter to Magistrate Judge Lanny King for a report and recommendation. [DN 5].

Judge King recommended Taylor’s petition be denied due to his claim being procedurally barred.

[DN 14]. Taylor objected. [DN 15]. The Court addressed Taylor’s objections and adopted Judge

King’s Recommendation [DN 16]. Taylor now seeks relief from this Court’s judgment under Fed.

R. Civ. P. 60(b)(3) and (6).

                                                II. Discussion

       Fed. R. Civ. P. 60(b)(3) provides relief from a judgment due to “fraud (whether previously

called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party”. Fed. R. Civ.

P. 60(b)(6) provides relief for “any other reason that justifies relief.” In his motion, Taylor stated,

“[t]he motion before the Court challenged only the district courts prior adverse ruling on the
Case 5:20-cv-00139-TBR-LLK Document 23 Filed 05/21/21 Page 2 of 2 PageID #: 720




limitations period under another AEDPA provision. The Petitioner asserting that the district court’s

prior limitations ruling, was in error.” [DN 18 at PageID 434]. However, Taylor never argues why

the Court’s previous ruling was in error. Instead, he argues the merits of his petition.

       Taylor does not argue counsel committed fraud in the present action. [DN 22 at PageID

709]. He argues officers from the Attorney General’s office committed such fraud during his trial

and his state post-conviction actions. [Id.] This argument goes to the merits of his petition and does

not address the Court’s prior ruling that his petition is time barred.

       Taylor has not presented the Court with any other reason that justifies relief from the

previous ruling. Taylor filed his petition outside of the one-year statute of limitations and is not

entitled to equitable tolling. The Court cannot reach the merits of Taylor’s petition due to it being

filed untimely. Therefore, the Court will deny Taylor’s motion.

                                               III. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Taylor’s Motion for Relief

of Procedural Time Bar [DN 18] is DENIED.

       IT IS SO ORDERED.




                                                                              May 21, 2021




cc: Mark Taylor
    262964
    Kentucky State Reformatory
    3001 W. Highway 146
    LaGrange, KY 40032
    PRO SE

                                                      2
